UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 6, 2010 Micrus Endovascular Corporation (Exact name of registrant as specified in its charter) Delaware 000-51323 23-2853441 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 821 Fox Lane, San Jose, California (Address of Principal Executive Offices) (Zip Code) (408) 433-1400 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) TABLE OF CONTENTS Item 2.02. Results of Operations and Financial Condition. Item 9.01. Financial Statements and Exhibits. SIGNATURE EXHIBIT INDEX EXHIBIT 99.1 Item 2.02. Results of Operations and Financial Condition. On May 6, 2010, Micrus Endovascular Corporation (“Micrus”) issued a press release reporting its financial results for the fiscal quarter and fiscal year ended March 31, 2010. A copy of this earnings release is attached as Exhibit99.1 hereto. Following the issuance of this earnings release, Micrus hosted an earnings call in which its financial results for the fiscal quarter and fiscal year ended March 31, 2010 were discussed. Exhibit99.1 contains forward-looking statements within the meaning of the federal securities laws. These statements are present expectations, and are subject to the limitations listed therein and in Micrus’ other SEC reports, including that actual events or results may differ materially from those in the forward-looking statements. The foregoing information (including the exhibit hereto) is being furnished under “Item2.02 Results of Operations and Financial Condition” and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Description Press Release dated May 6, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICRUS ENDOVASCULAR CORPORATION (Registrant) Date: May 6, 2010 By:/s/ Gordon T. Sangster Gordon T. Sangster Chief Financial Officer EXHIBIT INDEX Exhibit Description Press Release dated May 6, 2010
